It appears that at the time of the sheriff's sale of the property in dispute and its purchase by Albert C. Keal, and for many years prior thereto, a water right had existed in favor of William Keal, the appellant, to the use of so much of the water of the spring located thereon as was conveyed by a pipe from the spring to his home adjoining the land in dispute. The agreement calls for the conveyance of the entire property which was purchased *Page 206 
at sheriff's sale and, while this includes the legal title to the spring, it is no warrant for extinguishing the water right which William Keal had enjoyed for many years prior thereto.
I would modify the decree by ordering a conveyance of the property purchased at the sheriff's sale but preserving to William Keal, the appellant, his right to the use of the water from the spring as he had enjoyed it for many years prior to such sale.
Judge HENDERSON joins in this dissent.